                                                                       l'IL!D IN oNN eeuR
                                                                       ON ~ , ~           ,s ,s),, ,
                                                                          ~A.Moore, Jr., Clerlt
                                                                                                    ,"'f"""


                                                                          US District Court
                                                                           Eastern Olstrtct of NC


                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           NO. 5:18-CR-00042-FL-l

UNITED STATES OF AMERICA

             V.


DEXZIUS ZSAVIERE HUNTER

                                ORDER OF FORFEITURE

     WHEREAS,        pursuant      to   the   entry   of   a   Memorandum        of     Plea

Agreement by the defendant on April 10, 2018, and further evidence

of record as presented by the Government, the Court finds that the

following property is hereby forfeitable pursuant to

18 U.S.C.   §   924 (d) (1), made applicable to this proceeding by virtue

of 28 U.S.C. § 246l(c), as a firearm and ammunition used in knowing

violations      of   18   U.S.C.    §   924 (c),   to wit:     Smith   &   Wesson         .40

caliber, with S/N FWK2344, and any and all related ammunition;

     AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b) (3);

     It is hereby ORDERED, ADJUDGED and DECREED:

     1.      That based upon the Memorandum of Plea Agreement as to

the defendant, the United States is hereby authorized to seize the

above-stated personal propert y , and it is hereby forfeited to the

United States for disposition in accordance with the law, including


                                              1
destruction,   as    allowed   by   Fed.   R.   Crim .   P.   32.2 (b) (3) .   In

accordance with Fed. R . Crim. P. 32.2 (b) (4) (A), this Order is now

final as to the defendant.

     2.     That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to t h is Order of Forfei t ure in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B ) .

     The Clerk is hereby directed to send copies of this Order

to all counse l of record.

     so   ORDERED.   This   ~"1ay of




                                       2
